Citation Nr: 0907454	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  08-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD) with panic disorder and 
alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  In that decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating.

After the Veteran disagreed with the initial 30 percent 
rating, see Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999), the RO continued this rating in an April 2008 
statement of the case, but recharacterized the disability as 
PTSD with panic disorder and alcohol abuse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2008 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).

A December 10, 2008 RO letter informed the Veteran that a 
Travel Board hearing was scheduled for February 26, 2009.  A 
December 16, 2008 letter from the Veteran's representative 
indicated that the Veteran's representative would not be able 
to attend the scheduled hearing, and requested that it be 
rescheduled.  A December 17, 2008 RO letter informed the 
Veteran that a Travel Board hearing was scheduled for April 
2, 2009.

As the Veteran has the right to a Travel Board hearing, but 
his claims file has been forwarded to the Board prior to the 
scheduled Travel Board hearing date, a remand is required to 
allow the Veteran to attend the scheduled Travel Board 
hearing prior to Board's adjudication of his claim.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

The scheduled April 2, 2009 should be 
conducted, or a new Travel Board hearing 
scheduled if the April 2, 2009 date is no 
longer available.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




